DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 10/27/2022.  Claims 1, 10, 12, 15 and 19 have been amended. Claims 14, 16 and 20 have been cancelled. No claim has been newly added. Claims 1-13, 15 and 17-19 are currently pending in the application. 
The nonstatutory obviousness-type double patenting rejections to claims 1-3, 5-7 and 10 are withdrawn in view of terminal disclaimer filed by Applicant.
The objection to claim 11 is withdrawn in view of Applicant’s amendment.

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Kwak has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US. Pub. No. 2015/0206931, hereinafter “Choi”) in view of You et al. (US. Pub. No. 2010/0019996, hereinafter “You”), further in view of Kwak et al. (US. Pub. No. 2016/0043010, hereinafter “Kwak”).
As to claim 1, (Currently Amended) Choi discloses a display device [figure 2, display “14”] comprising a pixel [figure 2, display pixels “22”] connected to a scan line [figure 2, scan lines “28”] and a data line [figure 2, data lines “26” intersecting scan lines “28”] intersecting the scan line, 
wherein: 
the pixel comprises:
a light emitting element [figure 3, light emitting element “30”] and a driving transistor [figure 3, driving transistor “TD”] configured to control a driving current supplied to the light emitting element according to a data voltage applied from the data line [figure 3, drive transistor in each display pixel may apply current to LED according to data voltage applied from data line “D”]; and
a scan transistor [figure 3, scan transistor “SW1”] for applying the data voltage of the data line to a first gate electrode of the driving transistor according to a scan signal transmitted to the scan line [figure 3, “SW1” for applying the data voltage “D” of data line “26” to a first gate electrode of “TD” according to a scan signal “SCAN1”]; the driving transistor comprises a first active layer [figure 5, first active layer “208”] including an oxide semiconductor [paragraph 44, active material “208” may be a layer of polysilicon, indium gallium zinc oxide…].
Choi does not disclose the driving transistor comprises a first active layer including an oxide semiconductor doped with a metal; 
the scan transistor comprises a second active layer including [[an]] the oxide semiconductor; and
the doping metal is copper (Cu), and the oxide semiconductor comprises tin (Sn); and
the oxide semiconductor of the first active layer and the oxide semiconductor of the second active layer includes a same material.
You teaches a display device comprising a driving transistor comprises a first active layer including an oxide semiconductor doped with a metal [abstract, the driving transistor including a driving active pattern comprising a metal oxide, paragraphs 54-55, a metal oxide including Gallium (Ga), indium (In)…Copper (Cu)…or a combination thereof, the mobility of the metal oxide may be about 3 cm2/Vs to 10 cm2/Vs];
a scan transistor comprises a second active layer [figure 2, switching active pattern “AP1”] including the oxide semiconductor [paragraph 167, “AP1” may be formed by a metal oxide layer]; and
the doping metal is copper (Cu) [paragraph 54, a metal oxide includes copper], and the oxide semiconductor comprises tin (Sn) [paragraph 54, metal oxide includes copper and tin (Sn)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the first active layer of the driving transistor to include an oxide semiconductor doped with a metal, the scan transistor comprises a second active layer including an oxide semiconductor; and the doping metal is copper (Cu), and the oxide semiconductor comprises tin (Sn), as taught by You, since it is a use of known technique to improve similar display devices (methods) in the same way.
Choi, as modified by You, does not disclose the oxide semiconductor of the first active layer and the oxide semiconductor of the second active layer includes a same material.
Kwak teaches an oxide semiconductor of a first active layer of a driving transistor and an oxide semiconductor of a second active layer of a scan transistor includes a same material [paragraph 51, semiconductor layers of the driving transistor DR and the scan transistor ST may include polysilicon, a-Si, an oxide semiconductor, or another material].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have an oxide semiconductor of a first active layer of a driving transistor and an oxide semiconductor of a second active layer of a scan transistor include a same material, as taught by Kwak, since it is a use of known technique to improve similar display devices (methods) in the same way.
As to claim 2, (Previously Presented) Choi, as modified by You and Kwak, discloses the display device of claim 1.
You teaches in another embodiment wherein the second active layer is not doped with the metal [paragraph 88, “AP1” comprises amorphous silicon].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the second active layer not doped with metal, as taught by another embodiment of You, since it is a simple substitution of one known element for another to obtain predictable results.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, further in view of Kwak, as applied to claim 1 above, further in view of Takechi et al. (US. Pub. No. 2012/0286265, hereinafter “Takechi”).
As to claim 3, (Previously Presented) Choi, as modified by You and Kwak, discloses the display device of claim 1.
Choi, as modified by You and Kwak, does not disclose wherein a proportion of the metal in the first active layer is about 10 atomic % or less.
Takechi teaches a display device [paragraph 152, displays], wherein a proportion of the metal in an active layer is about 10 atomic % or less [abstract, an atomic ratio of metal element is 0.1 or more  and 0.4 or less].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the proportion of the metal in an active layer is about 10 atomic % or less, as taught by Takechi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, further in view of Kwak, as applied to claim 1 above, further in view of Lou et al. (US. Pub. No. 2019/0165004, hereinafter “Lou”).
As to claim 4, (Previously Presented) Choi, as modified by You and Kwak, discloses the display device of claim 1, wherein the first active layer comprises indium-gallium-tin oxide (IGTO) [paragraph 54, indium gallium tin oxide] or indium-gallium-zinc-tin oxide (IGZTO).
Choi, as modified by You and Kwak, does not disclose the second active layer comprises indium-gallium-tin oxide (IGTO) or indium-gallium-zinc-tin oxide (IGZTO).
Lou teaches a display device wherein a thin film transistor comprises a second active layer may comprise indium-gallium-tin oxide (IGTO) or indium-gallium-zinc-tin oxide (IGZTO) [paragraph 49, oxide semiconductor active layer in the thin film transistor may be IGZTO].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the second active layer comprise indium-gallium-tin oxide (IGTO) or indium-gallium-zinc-tin oxide (IGZTO), as taught by another embodiment of Lou, since it is a simple substitution of one known element for another to obtain predictable results.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, further in view of Kwak, as applied to claim 1 above, further in view of Zha et al. (US. Patent No. 10,355,163, hereinafter “Zha”).
As to claim 5, (Previously Presented) Choi, as modified by You and Kwak, discloses the display device of claim 1.
Choi, as modified by You and Kwak, does not disclose wherein the metal is doped into an upper surface of the first active layer.
Zha teaches a display device wherein a metal is doped into an upper surface of an active layer [column 4, ll. 64-65].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the metal doped into an upper surface of the active layer, as taught by Zha, in order to have the advantage of being energy saving (Zha, column 1, ll. 51-52).
As to claim 6, (Previously Presented) Choi, as modified by You, Kwak and Zha, discloses the display device of claim 5, wherein the metal is doped into at least one side surface of the first active layer [Zha, column 4, ll. 64-65]. In addition, the same rationale is used as in rejection for claim 5.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, further in view of Kwak, as applied to claim 1 above, further in view of Wu et al. (US. Pub. No. 2018/0308871, hereinafter “Wu”).
As to claim 7, (Previously Presented) Choi, as modified by You and Kwak, discloses the display device of claim 1, further comprising a scan driver circuit [Choi, figure 2, “18” output scan signal to scan lines “28”] configured to output a scan signal to the scan line.
Choi, as modified by You and Kwak, does not disclose the scan driver circuit comprises a pull-up transistor configured to output a gate-on voltage when the pull-up transistor is charged with the gate-on voltage; and
the pull-up transistor comprises a third active layer including polysilicon.
Wu teaches a pull-up transistor configured to output a gate-on voltage when the pull-up transistor is charged with the gate-on voltage [figure 15, pull-up transistor “T11” and “T15” to output gate-on voltage]; and
the pull-up transistor comprises a third active layer including polysilicon [paragraph 140, pull-up transistors may be metal oxide semiconductor or amorphous silicon].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to comprises a pull-up transistor configured to output a gate-on voltage when the pull-up transistor is charged with the gate-on voltage; and the pull-up transistor comprises a third active layer including polysilicon, as taught by Wu, since it is a use of known technique to improve similar devices in the same way.
As to claim 8, (Previously Presented) Choi, as modified by You, Kwak and Wu, discloses the display device of claim 7, wherein:
the scan driver further comprises a pull-down transistor [figure 15, “T12”-“T17” to output a gate-off voltage “VGL”] configured to output a gate-off voltage when the pull-down transistor is charged with the gate-on voltage; and
the pull-down transistor comprises a fourth active layer including polysilicon [Wu, paragraph 151, ]. In addition, the same rationale is used as in rejection for claim 7.
As to claim 9, (Previously Presented) Choi, as modified by You, Kwak and Wu, discloses the display device of claim 8, wherein the third active layer consists of a same material with the fourth active layer [Wu, third and fourth active layers consist of polysilicon]. In addition, the same rationale is used as in rejection for claim 7.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, further in view of Kwak, as applied to claim 1 above, further in view of Saito et al. (US. Pub. No. 2009/0128723, hereinafter “Saito”).
As to claim 10, (Currently Amended) Choi, as modified by You and Kwak, discloses the display device of claim [[1]] 7, further comprising a data voltage distribution circuit [Choi, figure 2, “20”].
Choi, as modified by You and Kwak, does not disclose comprising a first distribution transistor connected between a routing line and the data line and a second distribution transistor connected between the routing line and another data line adjacent to the data line,
wherein each of the first distribution transistor and the second distribution transistor comprises a fifth active layer including polysilicon.
Saito teaches a display device [figure 1, “100”] with a data voltage distribution circuit [figure 1, “5”] comprising a first distribution transistor [figure 1, first transistor “6” connected between a routing line and one data line] connected between a routing line and the data line and a second distribution transistor [figure 1, second transistor “6” connected between a routing line and another data line adjacent to the data line] connected between the routing line and the data line and a second distribution transistor connected between the routing line and another data line adjacent to the data line, wherein each of the first distribution transistor and the second distribution transistor comprises a fifth active layer including polysilicon [paragraph 133, semiconductor layer “134” constituted of a polysilicon film].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to include a first distribution transistor connected between a routing line and the data line and a second distribution transistor connected between the routing line and another data line adjacent to the data line, wherein each of the first distribution transistor and the second distribution transistor comprises a fifth active layer including polysilicon, as taught by Saito, in order to reduce of power consumption (Saito, paragraph 8).
As to claim 11, (Previously Presented) Choi, as modified by You, Kwak and Saito, discloses the display device of claim 10, wherein the third active layer consists of a same material with the fifth active layer [third and fifth active layers consist of polysilicon].

Allowable Subject Matter
Claims 12-13, 15 and 17-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622